DETAILED ACTION

1. It is hereby acknowledged that 17/276521 the following papers have been received and placed of record in the file: Remark date 03/16/21

2. The present application, file on or after March 16, 2013, is being examiner under the first inventor to file provisions of the AIA .

3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Objections
4. Claims 29-35 are  objected to because of the following informalities:  The claim 29 discloses “..monitor if a first cell receives one or more scheduling mode indications including a first…”, “… the uplink transmission if the one or more scheduling mode indications are received” Using the word “if” can be interpreted as the limitation not occurring. Applicant may choose to use “when” instead.  Claims 30, 31, 33 and 34 use the “if” statements as well.    Appropriate correction is required.



Claim Rejections - 35 USC § 102
5.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6. Claim(s) 29-31, 33,34,36-38,40-44,46-48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao (US 2017/0202006A1)  

 Regarding claim 29, Rao teaches an apparatus comprising: at least one processor and at least one memory including a computer program code, and the at least one processor, with the at least one memory and the computer code being arranged to cause the apparatus at least to: monitor if a first cell receives one or more scheduling mode indications including a first scheduling mode indication for at least one of a downlink transmission of the first cell and an uplink transmission to the first cell, (see Rao paragraphs[0046]-[0049] explains measuring reports and DL PRB and UL PRB restriction level,  [0152]-[0161] explains coordinating node used to cell edge allocations per UE and resources to avoid or restrict for UL and DL, Fig. 8)   wherein the first scheduling mode indication comprises forbidding to schedule a respective resource for the at least one of the downlink transmission and the uplink transmission; (see Rao paragraphs [0152]-[0161] explains restrictions marked  and restriction level and DL and UL channel,)  and forbid, for the first scheduling mode indication, a scheduler of the first cell to schedule the respective resource for 

Regarding claim 30, Rao taught the apparatus according to claim 29, as described above. Rao further teaches and the at least one processor, with the at least one memory and the computer code being further arranged to cause the apparatus to: monitor if a first cell receives more than one scheduling mode indications including a second scheduling mode indication for the at least one of the downlink transmission and the uplink transmission, wherein the second scheduling mode indication comprises at least one of allowing to schedule the respective resource, and recommending to schedule the respective resource; (see Rao paragraph[0046]-[0048], [0052] explains receiving measuring reports, different types of communications, and restriction level for PRB )  and inform the scheduler that the respective resource is allowed and recommendable, respectively, for the at least one of the downlink transmission and the uplink transmission if the first cell receives the second scheduling mode indication. (see Rao paragraph [0153] –[156] explain coordinating node list selection of resources)  Regarding claim 31. Rao taught the apparatus according to claim 29, and the at least one processor, with the at least one memory and the computer code being further arranged to cause the apparatus to: monitor if the cell receives a notification along with the one or more scheduling mode indications, wherein the notification notifies at least one of the following dedications: the 

Regarding claim 48 , Rao taught  the A non-transitory computer readable medium storing a program of instructions which, as described above.  Rao further teaches when executed on an apparatus, cause the apparatus to carry out the method according to claim 42. (see Rao paragraph [00173],[0191])
Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8. Claims 32,  35, 39,  45 are rejected under 35 U.S.C. §103 as being unpatentable over Rao (US 2017/0202006A1)  in view of  Kanzaki et al(US 2011/0003599A1) 

Regarding claim 32, Rao taught the apparatus according to claim 29, as described above.  Rao alone does not explicitly disclose this limitation however combined with Kanzaki further teaches wherein at least one of the scheduling mode indications comprises a link to a table comprising a meaning of the respective scheduling mode indication. (see Kanzaki paragraph [0078],[0079] explains interference table for downlink and uplink mode)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Rao with Kanzaki’s wireless communication system.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further maintain high transmission rates especially while dealing with interference (see paragraph [0005])  
Regarding claim 35, Rao taught the apparatus according to claim 33, as described above.  Rao alone does not explicitly disclose this limitation however combined with Kanzaki further teaches wherein at least one of the scheduling mode indications comprises a link to a table comprising a 
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Rao with Kanzaki’s wireless communication system.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further maintain high transmission rates especially while dealing with interference (see paragraph [0005])  


Regarding claim 39, Rao taught the apparatus according claim 36, as described above.  Rao alone does not explicitly disclose this limitation however combined with Kanzaki further teaches wherein at least one of the scheduling mode indications comprises a link to a table comprising a meaning of the respective scheduling mode indication. (see paragraph [0078],[0079] explains interference table for downlink and uplink mode)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Rao with Kanzaki’s wireless communication system.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further maintain high transmission rates especially while dealing with interference (see paragraph [0005])  

Regarding claim 45, Rao taught the method according to claim 42, as described above.  Rao alone does not explicitly disclose this limitation however combined with Kanzaki further teaches wherein at least one of the scheduling mode indications comprises a link to a table comprising a 
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Rao with Kanzaki’s wireless communication system.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further maintain high transmission rates especially while dealing with interference (see paragraph [0005])  



Examiner’s Note:

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Damnjanovic et al(US 9674727B2) explains eNB  may provide communication coverage for a macro cell, a pico cell, a femto cell, or other types of cells. A macro cell generally covers a relatively large geographic area (e.g., several kilometers in radius) and may allow unrestricted access by UEs with service subscriptions with the network provider. A pico cell would generally cover a relatively smaller geographic area and may allow unrestricted access by UEs with service subscriptions with the network provider. A femto cell would also generally cover a relatively small geographic area (e.g., a home) and, in addition to unrestricted access, may also provide restricted access by UEs having an association with the femto cell (e.g., UEs in a closed subscriber group (CSG), UEs for users in the home, and the like). An eNB for a macro cell may 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD A SMARTH/Primary Examiner, Art Unit 2478